Citation Nr: 1110231	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-16 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for claimed right leg numbness, to include as secondary to service-connected L1-L2 and L5-S1 disc herniation, lumbar strain, and degenerative joint disease of the lumbar spine (low back disability).


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to February 1983, from July 1990 to December 1990, from February 2003 to May 2003, and from July 2006 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied the Veteran's claim.  The Veteran submitted a notice of disagreement dated in August 2008, and the RO issued a statement of the case dated in April 2009.  The Veteran filed his substantive appeal in May 2009.


FINDING OF FACT

Throughout the pendency of the appeal, the medical evidence does not indicate that the Veteran has a currently diagnosed condition manifested by right leg numbness.


CONCLUSION OF LAW

A condition manifested by right leg numbness was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2010).






(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in July 2008 and August 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and private and VA medical records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative have identified any outstanding evidence that would be pertinent to the appeal.  

A VA opinion with respect to the issue on appeal was obtained in July 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include a contemporaneous EMG study and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claim.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Service connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition the foregoing, a disability that is proximately due to, or the result of, a service-connected disability shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, Reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran's service treatment records do not indicate that the Veteran had any disability of the right lower extremity on active duty.  After service, the Veteran was service-connected for a low back disability.  The Veteran then reported that he felt right leg numbness and requested service connection for this condition as secondary to his service-connected low back disability.  He has also argued that he has suffered from chronic neurological problems of the right lower extremity since his active service.

The Veteran was afforded a VA examination dated in July 2008 in connection with the claim.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  Examination of the Veteran's lower extremities showed normal tone and bulk, no atrophies, and 5/5 muscle test L1-S1 myotomes bilaterally.  Reflexes were:  patellar +2 bilaterally, Achilles +1 right, and Achilles +2 left.  Straight leg test was negative left and right.  An EMG done in July 2008 was indicated to be normal with no evidence of lumbosacral radiculopathy.  The Veteran was diagnosed with multilevel disk herniation L2-3 to L5-S1, mild spinal canal stenosis with moderate ventral canal stenosis L4-L5 and bilateral neural foramina stenosis L4-L5, and degenerative joint disease lumbar spine.  Regarding whether the Veteran has a right lower extremity disability that is related to his service-connected low back disability, the examiner stated that "EMG stated above fails to provide objective evidence of lumbar radiculopathy.  Right leg numbness not likely secondary to service-connected L2-L3 and L5-S1 disk herniation, lumbar strain, degenerative joint disease.  Objective study EMG did not reveal evidence of lumbar radiculopathy."

The Board also notes that the Veteran has had at least two other VA examinations with respect to his back condition dated in April 2008 and June 2010.  Neither of these examinations indicated the presence of right leg peripheral neuropathy or radiculopathy.  The Veteran's most recent VA treatment records note a history of right leg numbness - normal EDX, no complaints at present.  Indeed, multiple routine evaluations have all been negative for any neurological abnormalities.  See VA treatment notes dated February 2009, June 2009, December 2009, February 2010, and June 2010. 

Based on the foregoing, the Board finds that entitlement to service connection is not warranted for right lower extremity radiculopathy as secondary to the Veteran's service-connected low back disability.  The medical evidence does not indicate that the Veteran currently has such a condition.  As noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).    

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no medical evidence of a neurological disability of the right lower extremity at any time during the period under appellate review.

In addition, the Board notes that VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  As such, numbness in the right leg, as a symptom, is not by itself subject to service connection. 

According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the medical opinion expressed by the July 2008 VA examiner, that examined the Veteran and his claims file in connection with the report, is the most persuasive with respect to the Veteran's claimed disorder.  

In addition, the Board notes that the Veteran has contended on his own behalf that he has a right leg disorder that is related to his service-connected back condition.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds that the diagnosis of  right lower extremity radiculopathy is a complex medical question, beyond the competency of a layperson.

The Board further finds that the question regarding the Veteran's claimed right leg disorder and his military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis or causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding the claimed disorder to be outweighed by the findings of the July 2008 VA examiner and the lack of objective independent medical evidence that the Veteran has the claimed disorder. 

Further, given that he had active service in the Southwest Theater of Operations, the Board has considered the Veteran's claim under the tenets of 38 C.F.R. § 3.317.  Subject to various conditions, service connection may be granted for a qualifying chronic disability of a veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving neuropsychological signs or symptoms. The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2011.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998).

Here, as discussed above, the medical record is absent any objective signs or non-medical indicators of a neurological disorder of the right lower extremity.  VA outpatient treatment records dated from July 2008 have all been negative for any findings of a neurological disorder.  Indeed, aside from his complaints related to his claim and those made at his examination, there is not even any evidence that the Veteran has current complaints of a neurological disorder.  Put another way, there is nothing in the record that shows or verifies the Veteran's complaints.

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran has currently a diagnosed condition manifested by right leg numbness that is etiologically related to active military service or his service-connected low back disability.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for a disability manifested by right leg numbness is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


